            Case 1:20-cv-05407-VSB Document 12 Filed 11/19/20 Page 1 of 1
Charles Michael
212 378 7604
cmichael@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main
www.steptoe.com




November 17, 2020

Via ECF

Hon. Vernon S. Broderick
United States District Court                                    11/19/2020
Southern District of New York
40 Foley Square, Room 518
New York, New York 10007

Re:      Park Avenue Oral and Facial Surgery, P.C. v. The Hartford Financial Services Group
         Inc., et al., 20 Civ. 5407 (S.D.N.Y.) – Letter Regarding Motion to Dismiss

Dear Judge Broderick:

       We write on behalf of the Defendants in the above case in accordance with your Honor’s
November 10, 2020 Order (ECF 10) to respectfully request that Defendants’ October 26, 2020
Motion to Dismiss (ECF 6-8) be deemed moot without prejudice to refiling a new motion to
dismiss in accordance with Federal Rule of Civil Procedure 15(a)(3). Defendants will file a
motion to dismiss Plaintiff’s Amended Complaint by November 23, 2020.

                                                         Respectfully,

                                                         /s/ Charles Michael

                                                         Charles Michael

cc:     All Counsel of Record (via ECF)
